DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
	The amendment filed on 12/23/2020 is acknowledged.  Claims 1-8, 11-14, 23, 24, 27, and 28 are currently pending, with claims 12 and 14 withdrawn as non-elected subject matter.
	Claims 1-8, 11, 13, 23, 24, 27, and 28 are under examination.


Maintained Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-8, 11, 13, 23, 24, 27, and 28 remain rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (Pediatr. Blood Cancer, Jan. 2014, Vol 61(1):11-19, of record), in view of Scandura et al (US 20140328860, of record), and further in view of Morris et al (PlosOne, 2014, 9(3):e90353, p. 1-11, of record).

Claim 1 is directed to a method of treating or delaying the onset of bone marrow failure in a patient having Fanconi Anemia (FA) comprising administering to the patient a therapeutically effective amount of a compound that inhibits the expression or activity of transforming growth factor beta (TGF).
Claim 2 is directed to the method of claim 1, wherein the compound is administered before the patient is prepared for a bone marrow transplant.
Claim 3 is directed the method of claim 1, wherein the compound is administered after the patient receives a bone marrow transplant.
Claim 4 is directed to the method of claim 1, wherein the compound is administered after the patient is prepared for a bone marrow transplant but prior to the bone marrow transplant.
Claim 5 is directed to the method of claim 1, wherein the compound is administered when the patient is having medical crisis.
Claim 6 is directed to the method of claim 5, wherein the medical crisis is an infection.
Claim 7 is directed to the method of claim 6, wherein the infection is viral or bacterial.
Claim 8 is directed to the method of claim 1, further comprising administering androgen therapy or erythropoietin.
Claim 11 is directed to the method of claim 1, wherein the compound is a nucleic acid, an antibody or a small molecule.
Claim 13 is directed to the method of claim 11, wherein the antibody is specific for TGF or TGFR1.
Claim 23 is directed to the method of claim 1, wherein the therapeutically effective amount is 0.1 mg/kg to 150 mg/kg.
Claim 24 is directed to the method of claim 1, wherein the compound is administered subcutaneously or intravenously.
Claim 27 is directed to the method of claim 1, wherein the patient does not receive a bone marrow transplant.
	Claim 28 is directed to the method of claim 1, wherein the compound is administered chronically.

With respect to the limitations of claim 1, Rose teaches that bone marrow failure is a hallmark of Fanconi anemia (p. 11, 1st column).  Although hematopoietic stem cell transplant is the only curative treatment for FA-associated bone marrow failure (p. 11, 2nd column), alternative therapies are often necessary in cases where a suitably matched donor may not exist, or the patient has significant comorbidities that potentially interfere with hematopoietic stem cell transplant (p. 12, 1st column, 2nd paragraph).  Rose teaches that the synthetic anabolic steroid oxymetholone is often used in FA patients with bone marrow failure, but half of children treated with oxymetholone have only a transient hematological response, with long-term responses being rare (p. 12, 1st column, 3rd paragraph).  Additionally, oxymetholone treatment is associated with toxicities which include therapy-limiting virilization, especially in female patients, growth retardation, liver toxicity, and possible liver cancer.  Thus, identification of other therapies with reduced toxicities is of interest (p. 12, 1st column, 3rd paragraph).
Rose is silent with respect to treating or delaying the onset of bone marrow failure in a FA patient comprising administering an inhibitor of TGF-, or with respect to any toxicities associated with TGF- inhibition.  However, Scandura teaches methods of stimulating hematopoietic regeneration by administering an inhibitor of TGF- signaling to a subject recovering from a hematopoietic stress (see abstract).  Scandura teaches that TGF- signaling is transiently activated in hematopoietic stem and progenitor cells during hematopoietic regeneration, and blockade of TGF- signaling after a hematopoietic stress accelerates hematopoietic reconstitution and delays the turn of cycling hematopoietic stem and progenitor cells to quiescence (paragraph 0023).  In particular, Scandura administered an anti-TGF- antibody to mice after chemotherapy-induced bone marrow failure/aplasia, and showed that TGF- blockade promoted hematopoietic regeneration more quickly than control-treated mice (paragraph 0110).
Although Scandura teaches that failed bone marrow can be restored by TGF- blockade, Scandura is silent with respect to any side effects of toxicity of anti-TGF- therapy.  However, Morris administered  antibodies to subjects with melanoma or renal cell cancer, and showed that no dose-limiting toxicity was observed at doses up to 15 mg/kg (abstract; p. 5, 1st column – p. 6, 1st column; Table 2).

It would have been prima facie obvious as of the filing date of the instant invention to apply the teachings of Scandura and Morris to the teachings of Rose in order to treat or delay bone marrow failure in a subject with FA by substituting the oxymethalone treatment taught by Rose with the anti-TGF- antibody therapy of Scandura.  Rose teaches that FA patients with bone marrow failure are in need of an alternative to oxymethalone therapy, and Scandura discloses such an alternative therapy (anti-TGF- antibody administration) that is useful for treating bone marrow failure, while Morris shows that this therapy would not exhibit the toxicity and side-effects associated with oxymethalone.  One of ordinary skill would therefore have had a reasonable expectation that bone marrow failure in FA patients could be effectively and safely treated or delayed by administration of the anti-TGF-b antibodies of Scandura.
Furthermore, no more than routine skill would have been required to practice a method of treating or delaying bone marrow failure in a subject with FA by combining the teachings of Rose with those of Scandura and Morris, as Scandura shows that bone marrow failure can be treated by administering anti-TGF- antibodies, and Morris shows that such antibodies do not produce appreciable toxic side effects.  Thus, the benefits of substituting anti-TGF- therapy for the androgen therapy disclosed by Rose would have been obvious to a skilled artisan.  Therefore, it would have been prima facie obvious to combine the teachings of Rose, Scandura, and Morris to administer a TGF- inhibitor/antagonist to FA patients who have experienced bone marrow failure, wherein this treatment would have advantageously restored failed bone marrow without toxicity or unwanted side-effects.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well known to treat bone marrow failure with a TGF- inhibitor/antagonist, and administering a TGF- inhibitor/antagonist to a subject with Fanconi anemia who has experienced bone marrow failure would function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

claim 2, it is noted that the claim simply requires that the TGF- inhibitor be administered at any time before the patient is prepared for a bone marrow transplant.  The instant specification does not provide a preferred definition of the limitation “before the patient receives a bone marrow transplant”, and given the broadest reasonable interpretation, “before the patient receives a bone marrow transplant” can be immediately prior to transplant preparation, or can be weeks or months before the patient is prepared for a transplant.  Rose teaches that alternatives to oxymethalone therapy are needed for FA patients who cannot receive a transplant or are waiting for a suitable donor, and as discussed above, Scandura and Morris show that TGF- would be an effective and safe alternative to oxymethalone for treating FA patients with bone marrow failure.  It would therefore have been prima facie obvious to administer an anti-TGF- antibody for treatment of bone marrow failure in such FA patients, wherein the administration of the anti-TGF- antibody would necessarily be before the patient had been prepared for a transplant.
Scandura does not teach administration of the TGF- inhibitor prior to preparation for transplant.  However, Rose teaches that hematopoietic stem cell transplant is the only curative treatment for FA, and Scandura teaches that hematopoietic stem cell transplantation is a hematopoietic stress that can be treated by TGF- blockade (paragraphs 0008, 0023, 0025, 0031, 0085-0090).  One of ordinary skill in the art would have had the motivation to optimize the method of treatment in order to practice the most effective method of treatment, and could have easily arrived at a method wherein the TGF- inhibitor was administered to a FA patient prior to preparation for a transplant.  In particular, Scandura teaches monitoring the levels of blood cells to determine the timing of administering a TGF- inhibitor (paragraph 0041), and thus suggests that the timing of TGF-inhibitor administration can be optimized.
	With respect to the limitations of claim 3, Scandura teaches that hematopoietic stem cell transplantation is a hematopoietic stress that can be treated by TGF- blockade (paragraphs 0008, 0023, 0025, 0031, 0085-0090).  Scandura also teaches that administration of TGF- after a subject received a bone marrow transplant was effective in restoring hematopoiesis (see paragraphs 0085-0090, 127; claim 9).  Because Rose teaches that FA patients are commonly treated with a hematopoietic stem cell transplant, and Scandura teaches that TGF- blockade is beneficial following a transplant, it would have been obvious to one of ordinary skill to administer an anti-TGF- antibody after a FA patient had received a transplant. 
	Similarly, with respect to the limitations of claim 4, Scandura a TGF- inhibitor can be administered to a subject undergoing hematopoietic stem cell transplantation, wherein the TGF- inhibitor is administered after conditioning the subject with chemotherapy, radiation, and/or immunosuppressive agents (paragraph 0008; claim 10).  One of ordinary skill would have recognized that the administration of an anti-TGF- antibody after a subject was prepared for a transplant via conditioning with chemotherapy, 
	MPEP 2143(I)(E) states that a rationale for supporting a conclusion of obviousness can include choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Specifically, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process (see MPEP 2144.05(II)(B)).
In the instant case, one of ordinary skill would have known via Rose that FA patients experience bone marrow failure, and the skilled artisan would have recognized the need to treat or delay said bone marrow failure in these patients.  Thus, the need to solve the problem of bone marrow failure in FA patients is taught by the art, and Scandura identifies TGF- inhibition as a predictable solution for treating or delaying bone marrow failure.  One of ordinary skill would have recognized that the only possible scenarios after preparing a FA patient for a bone marrow transplant would be (1) administration of the TGF- inhibitor after the transplant, or (2) administration of the TGF- inhibitor after preparing the patient but before the actual transplant.  It is also noted that the instant specification does not appear to teach any benefits of any particular administration, and in absence of disclosure of such criticality of timing, it would have been obvious to select the TGF- inhibitor administration schedule of after preparation for a transplant but prior to the transplant.
	With respect to the limitations of claims 5-7, although the combination Rose, Scandura, and Morris does not explicitly teach methods of treating a FA patient “having a medical crisis”, this combination does suggest treating or delaying bone marrow failure in a FA patient by administering a TGF- inhibitor, as discussed above.  Scandura also teaches that TGF- inhibitors are useful for treating conditions involving hematopoietic stress, wherein said conditions can be an infection (paragraph 0031), and specifically a bacterial or viral infection (paragraph 0042).  Therefore, it would have been obvious to a skilled artisan that  inhibitor should be administered to a FA patient if said patient develops a medical crisis, specifically a viral or bacterial infection.
	With respect to the limitations of claim 8, Rose teaches that administration of the synthetic androgen oxandrolone resulted in a hematological response in 78% of FA subjects who exhibit bone marrow failure, including increases in neutrophil and platelet numbers (Table 1; Figs. 1 and 2; p. 14 – “Hematological Response”).  Because Scandura also shows that bone marrow failure can be restored by anti-TGF- antibodies, it would have been obvious to combine both anti-TGF- treatment and androgen therapy into a single method of treating bone marrow failure in FA patients.  In re Kerkhoven (205 USPQ 1069, CCPA 1980) summarizes:
"It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a combination that is to be used for the very same purpose: the idea of combining them flows logically from their having been individually taught in the prior art."

	With respect to the limitations of claims 11 and 13, Scandura teaches administration of Applicants’ elected species of an antibody specific for TGF- (specifically, the 1D11 antibody – see paragraphs 0091, 0127), and Morris teaches that administration of anti-TGF- antibodies was well-tolerated and did not exhibit toxicity.  Therefore, because Scandura specifically teaches that anti-TGF- antibodies are useful TGF- inhibitors for treating bone marrow failure, and Morris teaches the safety of such antibodies, it would have been obvious to select an anti-TGF- antibody as the TGF- inhibitor in the method suggested by Rose, Scandura, and Morris.
	With respect to the limitations of claims 23 and 24, Scandura teaches that anti-TGF- antibodies can be administered at a dose of 0.1 – 25 mg/kg (paragraph 0051), which is encompassed by the claimed range in claim 23, and teaches that the antibody can be administered subcutaneously or intravenously (paragraph 0051).
	With respect to the limitations of claim 27, although Rose teaches that hematopoietic stem cell transplant is the only curative treatment for FA, not all FA patients can be treated with a transplant due to lack of availability of a suitable donor or presence of other comorbidities (p. 12, 1st column, 2nd paragraph).  Rose suggests that alternative treatments are thus desirable for these FA patients, but discloses that the commonly utilized oxymethalone therapy often exhibits undesirable toxicity.  Because Scandura teaches that TGF- inhibitors such as anti-TGF- antibodies are useful for treating or delaying bone marrow failure, and Morris teaches that anti-TGF- antibodies do not exhibit toxicity, it would have been obvious to treat FA patients who are not receiving a bone marrow transplant with a TGF- inhibitor in place of the oxymetholone disclosed by Rose.
claim 28, Scandura teaches that TGF- blockade is beneficial in treating bone marrow failure (paragraph 0110), and teaches monitoring the levels of blood cells to determine the timing of administering a TGF- inhibitor (paragraph 0041).  Scandura also teaches that the TGF- inhibitor can be administered multiple times (paragraph 0041), and one of ordinary skill would have easily conceived of multiple (i.e. chronic) treatments based on the measured levels of blood cells in the patient.


	Applicants’ response
	1.  In the response received on 12/23/2020, the Applicants argue that the Office Action fails to point to specific evidence in Rose, or any of the other cited prior art references, for where one of ordinary skill in the art would have found a teaching, suggestion, or motivation to replace the androgen therapies taught by Rose with a TGF inhibitor.
	Specifically, the Applicants argue that Rose teaches and provides motivation for identifying androgens other than oxymetholone for improvement of bone marrow failure (BMF)-cytopenias.  One of ordinary skill, in reading Rose, would not have turned to TGF inhibitors as alternate therapies for improving BMF, but would have looked to alternate androgen therapies in view of the positive data obtained with oxandrolone.  Moreover, even if there was any motivation to look for alternate therapies for improving BMF, it would have been more likely that one skilled in the art would have turned to alternate androgens, with similar structures and functionality as oxymetholone and oxandrolone.  Thus, nothing in Rose would have pointed one of ordinary skill in the direction of TGF inhibitors.
	The Applicants further argue that Scandura does not remedy these deficiencies.  Scandura neither teaches nor suggests administering a TGF inhibitor to a patient with FA, wherein said administration treats or delays the onset of BMF in the FA patient.  Instead, Scandura teaches that TGF signaling is transiently activated in hematopoietic stem and progenitor cells during hematopoietic regeneration.  In contrast to these teachings, the instant application shows that TGF signaling is continuously hyperactivated in FA cells in the bone marrow, regardless of whether the patient receives a bone marrow transplant or not.  Therefore, Scandura not only does not explicitly teach administering a TGF inhibitor to a patient with FA, but also one of ordinary skill would not have had any motivation to administering a TGF inhibitor to a patient with FA in view of Scandura’s data showing transient activation of TGF in hematopoietic stem and progenitor cells.
	The Applicants further note that Morris was cited solely for its disclosure pertaining to toxicity of TGF antibodies, and does not remedy the deficiencies of Rose and Scandura discussed above.

	2.  The Applicants also argue that even if one of ordinary skill were to combine Rose and Scandura to arrive at the claimed invention, there is no reasonable expectation of success in modifying Rose and Scandura to achieve predictable results.  As discussed above, Rose specifically relates to administration of androgen therapy to FA patients, and not a TGF inhibitor.  Thus, Rose is completely silent with respect to TGF.  Further, Scandura is completely silent with respect to FA and TGF.  The combined teachings of Rose and Scandura do not suggest that inhibition of TGF signaling can have a beneficial effect in treating or delaying the onset of BMF in FA patients, and therefore a skilled artisan would not have had a reasonable expectation of success in modifying Rose and Scandura to achieve predictable results.

	3.  The Applicants further argue that the Office as used impermissible hindsight reconstruction to arrive at the present claims, rather than a teaching or suggestion in the references to support their use in the particular claimed combination.  In the instant case, the Applicants assert that the Office’s assertion that the claimed invention is obvious in view of Rose, Scandura, and Morris is based upon hindsight.  Nothing in the prior art suggests or hints at administering a TGF inhibitor to a patient with FA, wherein said administration treats or delays the onset of bone marrow failure in the FA patient.  As discussed above, at most, Rose teaches alternate androgen therapies, with similar structures and functionality as oxymetholone and oxyandrolone, for improving BMF-cytopenias.  Neither Scandura nor Morris remedy the deficiencies of Rose, and there is simply no teaching, suggestion, or motivation present in any of the cited references to arrive at the claimed invention.

	Response
	These arguments have been fully considered and are not persuasive.

	1.  With respect to Applicants’ arguments that there is no teaching, suggestion, or motivation to combine Rose, Scandura, and Morris to arrive at the claimed invention, it is noted that Rose stresses the need for identifying alternatives to androgen therapy for treatment of FA.  In particular, the toxicities and limited efficacy of androgen therapy in treated FA patients would have provided the suggestion and motivation to administer alternate therapies to subjects with FA.  Scandura teaches that TGF inhibitors are effective for accelerating hematopoietic recovery and reconstitution in situations where bone marrow failure has occurred.  Thus, while Rose may have suggested identifying alternative androgens for treatment of FA patients with BMF, Scandura identifies TGF inhibitors as therapeutic agents which are effective for restoring hematopoietic cells after BMF, and unlike the androgens disclosed in Rose, Morris shows that anti-TGF antibodies do not exhibit toxicities when administered to a patient in need thereof.
 signaling is transiently activated after BMF, as opposed to continuously activated in FA cells as taught by the instant specification, Scandura does show that inhibiting TGF after BMF accelerated hematopoietic reconstitution, and Scandura specifically teaches that TGF inhibitors are useful for stimulating hematopoietic cell regeneration after hematopoietic stress.  It is noted that the instant claims recite treating or “delaying the onset” of BMF in FA patients.  Because Scandura shows that TGF inhibitors are useful for stimulating hematopoietic reconstitution after BMF, and Rose teaches the need for identifying alternative therapies for treating FA patients who exhibit BMF, one of ordinary skill would have had the motivation to employ a TGF inhibitor with a reasonable expectation that the TGF inhibitor would treat the BMF to some degree, or at minimum, delay the onset of BMF, even if temporarily. 
Therefore, in view of the combined teachings of Rose, Scandura, and Morris, one of ordinary skill would have found the requisite teaching, suggestion, and motivation necessary to employ a TGF inhibitor, such as the anti-TGF antibodies of Morris, as the alterative to androgen therapy suggested by Rose.

	2.  With respect to Applicants’ arguments that Rose, Scandura, and Morris do not provide a reasonable expectation of success because Rose is completely silent regarding TGF inhibitors, and Scandura is completely silent regarding FA and BMF, it is noted that Rose teaches that FA is characterized by BMF, and Scandura shows that recovery from hematopoietic stresses such as BMF can be accelerated by inhibition of TGF.  The instant specification teaches that “treating” or “treatment” can refer to a symptom which approaches a normalized value, and encompasses suppressing, inhibiting, preventing, or delaying the onset set (paragraphs 00082-00083).  In view of the teachings of the instant specification, the claims do not read on methods of completely curing or reversing BMF in FA patients, but merely normalizing a symptom, or as specifically recited in the claims, “delaying the onset” of BMF.  Because Scandura shows that inhibiting TGF resulted in increased hematopoietic reconstitution after BMF, one of ordinary skill would have had a reasonable expectation that substituting a TGF inhibitor as the alternative therapy suggested by Rose would result in some level of normalizing a symptom of BMF in a subject with FA, or would have delayed to some extent the onset of BMF.

	3.  With respect to Applicants’ arguments that the Office has used impermissible hindsight reconstruction in applying the teachings of Rose, Scandura, and Morris to arrive at a finding of obviousness, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In the instant case, Rose teaches that FA patients are characterized by BMF, and alternatives to androgen therapy were needed as of the filing date of the instant invention.  Although Scandura does not explicitly teach FA, it does show an involvement of TGF signaling in BMF, and further shows that inhibiting TGF is therapeutically beneficial for hematopoietic reconstitution after BMF.  Thus, one of ordinary skill would reasonably expected, via Rose and Scandura, that administering a TGF inhibitor to a subject with FA would provide some level of treatment, or at minimum delay the onset of BMF.  It would therefore have been obvious to employ a TGF inhibitor as the alternative to androgen therapy in view of Scandura’s teachings and the teachings of Morris that anti-TGF antibodies do not exhibit toxicity.


Conclusion
No claim is allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Bruce D. Hissong
Art Unit 1646

/Vanessa L. Ford/
Supervisory Patent Examiner
Art Unit 1646